Citation Nr: 0007067	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
anterior cruciate ligament, medial meniscus and lateral 
meniscus tears of the right knee.

2.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected disorder requiring 
convalescence in accordance with 38 C.F.R. § 4.30.

3.  Determination of the appropriate initial rating for 
chondromalacia patella of the right knee.

4.  Determination of the appropriate initial rating for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
residuals of anterior cruciate ligament, medial meniscus and 
lateral meniscus tears of the right knee, denied a temporary 
total evaluation due to treatment for a service-connected 
disorder requiring convalescence in accordance with 38 C.F.R. 
§ 4.30, and which granted service connection for 
chondromalacia patella of the right and left knees, both at 
noncompensable disability ratings.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
November 1998 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.

The Board notes that the veteran's representative has 
presented appellate argument on the issue of the veteran's 
entitlement to a 10 percent evaluation based upon multiple 
noncompensable service-connected disabilities.  However, 
because the veteran declined to perfect an appeal on that 
issue it is not now before the Board.


REMAND

Upon initial review of this matter the Board notes that 
subsequent to it's November 1998 REMAND the RO appears to 
have continued to deny all of the benefits sought on appeal 
but has not provided the required supplemental statement of 
the case (SSOC) to the veteran and his representative.  The 
November 1998 REMAND specifically requests that after RO 
completion of certain factual development, to the extent 
possible, "the RO should again review the record.  If any 
benefit sought on appeal . . . remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto."  (Emphasis added.).  Providing the veteran with a 
SSOC in this context is required by VA regulations and is not 
a matter for RO discretion.  38 C.F.R. §§ 19.31, 19.38 
(1999).  Therefore, the Board again is constrained to REMAND 
this matter for compliance with VA regulations and with the 
November 1998 REMAND.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should again review the record and 
readjudicate entitlement to each benefit 
sought for which there is a perfected 
appeal.  If the RO denies a benefit 
sought on appeal, it should issue a 
supplemental statement of the case to the 
veteran and his representative and 
provide a reasonable time within which to 
respond.  The RO then should return the 
case to the Board for final appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



